Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 61478913, 13440987, 61472191, 13433285, 6146844, 61472191 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The above Applications fails to provide support for the claim limitations of, collecting first information provided by or about the user regarding work habits of the user (claims 1-7, 12-18, 21-27), the avatar having characteristics affected by the first collected information and the second collect 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7, 12-18, 21-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims, 1-7, 12-18, 21-26, Applicant’s specification fails to teach that the avatar displayed on the display has a degraded appearance to warn the user in response to the first collected information indicating an unhealthy work habit or the second collected information indicating an unhealthy condition.
The closest description of degrading the appearance of an avatar is paragraph 97 (publication). Paragraph 97 recites the following. 
[0097] Application 801 may prompt the user with a number of questions such as "Why do you want a cigarette?", "How do you feel?", "Are you hungry?", "Are you stressed?", "Are you having a bad day?" or the like. In some embodiments, in response to the above questions, the application 801 may attempt to substitute another activity for the user in place of smoking such as having a healthy snack, going for a walk, talking to a friend or family member (e.g., via a call list associate with the application 801), or the like. The application 801 may prompt the user to "clock-in and -out" during smoking so the application 801 may track the duration of the smoking break. In this manner, the application 801 may track smoking statistics such as number of cigarettes smoked per day, week, year, etc., cost of cigarettes per day, week, year, etc., amount of time spent smoking, etc. In some embodiments, such activities may be used to predict life expectancy for the user. Further in some embodiments, an avatar representative of the user (e.g., avatar 803) may be created having lifetime, health or other characteristics affected by the user's smoking habits (e.g., the avatar's lifeline or energy level may decrease with each cigarette smoked, the avatar's appearance may degrade with each cigarette smoked, etc.). Such clear communication of the cost, time and health implications of smoking may reduce the number of cigarettes smoked by the user. Likewise, times of the day during which a user is most likely to smoke may be identified and substitute activities may be automatically executed by the application 801 during such times to distract the user (e.g., video game play, infomercials, meditation programs, etc.). Cigarette consumption statistics may be provided to third parties such as doctors, family members, or the like.

Although the specification discloses that the avatar’s appearance may degrade to implicate or warn the user about the user’s poor health, the specification discloses that this is used to reduce the number of cigarettes smoked by the user. At best, the specification discloses that the avatar has a degraded appearance to warn the user in response to the second collected information indicating an unhealthy condition (the second collected information being smoking information as specified in dependent claim 12.). However, there is no description that the avatar has a degraded appearance to warn the user in response to the first collected information indicating an unhealthy work habit. There is no description that explains what unhealthy work habit is and what specific information about unhealthy work habit is used to want the user. Furthermore, assuming that the collected second information is smoking habit (and as specified in dependent claim 12), there is no support for the second collected information using heart rate, perspiration and acceleration (claim 2) is used to collect smoking information to degrade the appearance of the avatar. Similarly there is no description on how the additional “second collected information” as claimed in claims 3-7, 14 are used to collect smoking information to degrade the appearance of the avatar.

Regarding claim 27, Applicant’s specification fails to disclose a programed executed by the mobile device to transmit the signal to the wrist band in response to the first collected information or the second collected information indicating that the user is 
[0093] In some embodiments, an avatar may take on personal preferences and habits, and assist in decisions or provide warnings. For example, a mobile application executing on a user's mobile device may track any of the above described information and based on a model of the user's behavior, predict that the user is about to engage in destructive behavior such as overeating, drinking, smoking, or the like (e.g., by recognizing one or more triggers for the destructive behavior). The user's avatar may provide a warning of such impending action and try to mitigate the triggers, contact family or support group members, etc. In some embodiments, a wrist band may include a stimulation device that may vibrate, shock or otherwise alert and/or obtain the attention of a person who wears the wrist band in response to a signal from the mobile device (e.g., sent wirelessly). User behavior, habits, etc., may be modeled on personal data and data collected by a smart phone or tablet computer to develop an "avatar conscience" that may be used to assist the user in making decisions.

Paragraphs 83 and 103 discloses work habits.

[0083] work habits such as times worked, type of work, how work affects mood, etc. (e.g., by providing surveys/questions on the mobile device, by collecting information from social networking cites using the mobile device, etc.);
[0103] In some embodiments, an application may be provided on a mobile device 102a that measures activities/behaviors of a user as described above and provides the user with a daily, weekly or other summary of the same (e.g., a "what I did today" summary). For instance, the application may display hours worked, hours exercised, foods eaten, amount walked, time spent in transit, or the like. Further in some embodiments, an application for a mobile device may determine when a person should go to bed based on scheduled activities the next day (e.g., by accessing the user's calendar on the mobile device), prior lifestyle habits, etc., and provide warnings ahead of and at the appropriate time. For instance, the application (e.g., through an avatar, via alarms, etc.) may warn the user to start winding down an hour before bed, a half an out before bed, shower, etc., and/or provide suggestions for relaxing the user to improve likelihood of a good nights rest. A more intelligent alarm may be created that takes into account how long a user showers or takes to get ready for work based on past behavior of the user.

The specification discloses that a wrist band includes a stimulation device that may vibrate, shock or otherwise alert and/or obtain the attention of a person who wears the wrist band in response to a signal from the mobile device. The mobile device tracks 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7, 16, 22, 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault (US 2003/0208113) in view of Lemchen (US 2002/0083122), Davis (US 2012/0117020) and Kim (US 2006/0089543).

	1. Mault discloses a system comprising:
	a mobile device of a user; and an application executable on the mobile device (PDA, portable computing device, paragraph 14) comprising:
a program configured to be stored in the mobile device and that when executed by the mobile device causes the mobile device to (PDA having a software program, paragraph 14):
collect first information provided by or about the user (Collect user such as information related to physical activity or environment of the user, etc. from responses of the  person to questions, quizzes, sensors; paragraphs 198, 208.);
collect second information provided by or about the ​​​​​​​user regarding health of the user (collect health information using sensor, user analytical techniques/testing, questioning, monitoring, paragraphs 15, 23, 70, 73-74, 82, 90, 105, 109, 117-118, 201, 203-204, 206, 208.);
determine recommended future exercise for the user to perform based on the first collected information and the second collected information (recommend actions, including an effective exercise program; paragraphs 13, 21, 23, 34, 68, 118, 134-138, 179); and
communicate the recommended future exercise to the user (paragraphs 113, 118, 138-140, 151, 159, 167, 173-179, Figs. 15-16).

Mault discloses the claimed invention but fails to teach the first information is about the user regarding work habits of the user; and recommend the future exercise 
Nevertheless such modification would have been obvious to one of ordinary skilled in the art as discussed below.

	In an analogous art to health management systems, Lemchen discloses health management system that collects various set of user information. The information can be information collected sensors (i.e. blood pressure monitors, heart monitors, temperature monitors, movement and perspiration sensors, etc., paragraph 37). Lemchen also discloses that the system collects information regarding work habits of the user (works cycles, work task, future work schedules, number of hours worked or billed, type of occupation, upcoming event and deadlines, and more, paragraphs 24, 26). Lemchen discloses based on the inputs, the system forms a schedule of stress reducing exercise (paragraphs 28). This will lead to improve health, greater productivity at work, less absenteeism, and more productive behavior (paragraph 6). It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify Mault’s invention and collect information regarding work habits of the user as taught by Lemchen in order to provide the predictable result of providing a stress reducing exercise, which would lead to improve health, greater productivity at work, less absenteeism, and more productive behavior.

In an analogous art to health management systems, Davis discloses health management system that collects various set of user information (i.e. data collected analyzed from doctor’s office and sensors; paragraphs 20, 22). Davis also discloses that the system monitor’s user’s work habits (“maintain healthy work environment” paragraph 24, “break from work”, paragraphs 27; work schedule, paragraphs 28, 31). Davis discloses that the system displays an avatar to communicate information to the user (paragraphs 23, 25). Davis discloses that the avatar can suggest exercises to the user (suggest different physical activities for the user including, stretching, changing posture, taking a walk, physical exercise, etc. paragraphs 25). The avatar also have characteristics affected by the collected information of the user (The avatar may be configured to resemble the physique of the user. As data is gathered pertaining to a physical part of the body that requires attention, the avatar may be morphed to highlight this area in a visual manner. See paragraph 25.). An avatar that communicates information and displays characteristics of user is more interesting and engaging than providing information in a textual format. It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify Mault’s invention and communicate the recommended exercises and display an avatar having characteristics affected by collected user information as taught by Davis in order to provide the predictable result of providing the health related information in an interesting and engaging manner. As indicated above, Davis discloses the avatar is configured to resemble the physique of the user (paragraph 25). The avatar is one form of communication based on the assessments from the gathered data (paragraph 25). The 
Alternatively, in analogous art to health management systems, Kim discloses generating an avatar representing the user’s health (abstract, paragraphs 9-10, 18, 22). Kim discloses that the avatar can display a degraded appearance (i.e. weak health state, under a lot of stress, an obese state; Figs. 3b-3d, 9b, paragraphs 55, 72) to warn and indicate the user indicating an unhealthy condition (Avatar can represents a future health state and therefore consider an warning; abstract, paragraphs 9-12, 71-72). The user can conveniently recognize their health state from the visual health state of the avatar (abstract, paragraph 79). It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify Mault’s invention and display a degraded appearance on the avatar to warn the user in response to the first collected information indicating an unhealthy work habit or the second collected information indicating an unhealthy condition as taught by Kim in order to provide the predictable result of providing the health related information that is convenient and recognizable.

2. Mault discloses the second collected information includes at least one of heart rate, perspiration, and acceleration (heart rate monitor, monitoring perspiration level, and accelerometer, paragraphs 75, 105, 144, 148, 196,198, 201).

3. Mault discloses the second collected information includes food intake information for the user (paragraphs 15, 18, 21, 118).

4. Mault discloses at least one of the first collected information and the second collected information includes travel information (PDA monitors physical activity including distance traveled, distance claimed, walking, running, cycling swimming, etc., paragraph 198).

5. Mault discloses the application is configured to track travel of the user using GPS (GPS is used to measure distance traveled, paragraph 198).

7. Mault discloses the at least one of the first collected information and the second collected information includes sleep information for the user (monitor if a person is awake or asleep, monitoring sleep apnea, time asleep, paragraph 201).

16.  Mault discloses tracking stress levels of a user and wherein the second collected information includes the stress levels (recording emotion/ stress hormone level, paragraph 201).

22. See rejection for claim 1 above.

24. Mault discloses the first collected information is collected via  least one user response to surveys/questions or information obtained from social networking sites (Collect user such as information related to physical activity or environment of the user, etc. from responses of the  person to questions, quizzes, sensors; paragraphs 198, 208.). Lemchen also discloses the user inputs information into the computer in response to series of questions, (paragraphs 24, 26).

25. Mault discloses the second collected information is collected via least one user response to surveys/questions or information obtained from social networking sites, or electronically available patient records of the user access through medial provide website/portal (collect health information using sensor, user analytical techniques/testing, questioning, monitoring, and received on network, internet, paragraphs 15, 23, 70, 73-74, 82, 90, 105, 109, 117-118, 201, 203-204, 206, 208.).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault (US 2003/0208113) in view of Lemchen (US 2002/0083122), Davis (US 2012/0117020) and Kim (US 2006/0089543) as applied to claim 4 above, and further in view of Yamada (US 2002/0002600).

.

  Claims 12, 17-18, 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault (US 2003/0208113) in view of Lemchen (US 2002/0083122), Davis (US 2012/0117020) and Kim (US 2006/0089543) as applied to claims 1, 22 above, and further in view of Teller (US 2007/0173705).

12 Mault discloses the claimed invention but fails to teach that the second collected information includes drinking and smoking habits of the user.  Mault discloses that user’s physical activities are tracked to monitor a user's health.  Therefore it would have been obvious to one of ordinary skilled in the art to modify Mault's invention track other daily activities including drinking and smoking habits.  In an analogous art to 

Claim 17 to 18 are directed to accessing a calendar to monitor and recommend various activities to a user.  It would have been obvious to modify Mault’s invention and incorporate calendar as taught by Teller as well.  Using a calendar allow the user keep track and play activities and events.
More specially, Regarding claim 17, Teller discloses an application configured to access a calendar of the user on the mobile device and the collected information includes data on the calendar (user’s electronic calendar, paragraphs 55; used to suggested routine including, sleep, bed time, paragraphs 17, 55, 84).
Regarding claim 18, Teller discloses the application is configured to communicate the recommended future exercise by causing a calendar to generate one or more reminders that remind the user to perform the exercise (suggest routine from calendar information, paragraphs 17, 55)

Claim 23. See rejection for claim 18 above.

s 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault (US 2003/0208113) in view of Lemchen (US 2002/0083122), Davis (US 2012/0117020) and Kim (US 2006/0089543) as applied to claim 1 above, and further in view of Cho (KR960007799B1).

13-15. Mault discloses the claimed invention but fails to teach that the that the application is configured to recognize at least one stimulus experienced by the user that is a trigger of the user for engaging in a predetermined habit and wherein the second collected information includes the predetermined habit; the trigger is for engaging in overeating; and that the application is configured to alert the user of an occurrence of the trigger. Nevertheless such modification would have been obvious to one of ordinary skilled in the art.  In an analogous art to mobile devices for tracking a user’s activity and maintaining a user's health, Cho discloses a device for detecting an activity (switch for detecting whether a cigarette case is open or not, abstract) and generating a warning message  (generate a warning tone or warning expression, abstract).  The warning message will prevent the user from smoking before the user engages in smoking.  This preemptive warning prevents the user from bad habits and promotes good health.  Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify Mault's invention and track a user activity to detect an occurrence of a trigger in order to provide a preemptive warning that prevents the user from bad habits and promotes good health.  It would also have been obvious to incorporate this warning for other health related behaviors such as over eating.

s 21, 26  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault (US 2003/0208113) in view of Lemchen (US 2002/0083122), Davis (US 2012/0117020) and Kim (US 2006/0089543) as applied to claims 1 and 22 above, and further in view of Ban (US 7,302,398).

21, 26. Mault discloses the claimed invention as discussed above but fails to explicitly teach the application is configured to display visual information to the user indicating life expectancy of the user based on the first collected information and the second collected information. Nevertheless such modification would have been obvious to one of ordinary skilled in art. In an analogous art to health management systems, Ban discloses a health management support system that collects first and second information provide by or about a the user (various user information collected from health screening report, col 5 - col. 7) and display visual information to the user indicating life expectancy of the user wherein the visual information is updated based on the first and second information (cols. 7:60-8:11, Fig. 4).  Visually displaying a user's life expectancy will encourage a user to live a healthy life style.  It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify Mault’s invention and display visual information to the user indicating life expectancy of the user wherein the visual information is updated based on the collected information as claimed in order to predict a user's life expectancy based on the user's data, and encourage the user to live a healthy life style.

27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mault (US 2003/0208113) in view of Lemchen (US 2002/0083122), Davis (US 2012/0117020) and Weast (US 2016/0284172)
	
	27. Mault discloses a system comprising:
	a mobile device of a user; and an application executable on the mobile device (PDA, portable computing device, paragraph 14) comprising: a program configured to be stored in the mobile device and that when executed by the mobile device causes the mobile device to (PDA having a software program, paragraph 14):
collect first information provided by or about the user (Collect user such as information related to physical activity or environment of the user, etc. from responses of the  person to questions, quizzes, sensors; paragraphs 198, 208.);
collect second information provided by or about the ​​​​​​​user regarding health of the user (collect health information using sensor, user analytical techniques/testing, questioning, monitoring, paragraphs 15, 23, 70, 73-74, 82, 90, 105, 109, 117-118, 201, 203-204, 206, 208.);
determine recommended future exercise for the user to perform based on the first collected information and the second collected information (recommend actions, including an effective exercise program; paragraphs 13, 21, 23, 34, 68, 118, 134-138, 179); and
communicate the recommended future exercise to the user (paragraphs 113, 118, 138-140, 151, 159, 167, 173-179, Figs. 15-16).



	In an analogous art to health management systems, Lemchen discloses health management system that collects various set of user information. The information can be information collected sensors (i.e. blood pressure monitors, heart monitors, temperature monitors, movement and perspiration sensors, etc., paragraph 37). Lemchen also discloses that the system collects information regarding work habits of the user (works cycles, work task, future work schedules, number of hours worked or billed, type of occupation, upcoming event and deadlines, and more, paragraphs 24, 26). Lemchen discloses based on the inputs, the system forms a schedule of stress reducing exercise (paragraphs 28). This will lead to improve health, greater productivity at work, less absenteeism, and more productive behavior (paragraph 6). It would have 

In an analogous art to health management systems, Davis discloses health management system that collects various set of user information (i.e. data collected analyzed from doctor’s office and sensors; paragraphs 20, 22). Davis also discloses that the system monitor’s user’s work habits (“maintain healthy work environment” paragraph 24, “break from work”, paragraphs 27; work schedule, paragraphs 28, 31). Davis discloses that the system displays an avatar to communicate information to the user (paragraphs 23, 25). Davis discloses that the avatar can suggest exercises to the user (suggest different physical activities for the user including, stretching, changing posture, taking a walk, physical exercise, etc. paragraphs 25). The avatar also have characteristics affected by the collected information of the user (The avatar may be configured to resemble the physique of the user. As data is gathered pertaining to a physical part of the body that requires attention, the avatar may be morphed to highlight this area in a visual manner. See paragraph 25.). An avatar that communicates information and displays characteristics of user is more interesting and engaging than providing information in a textual format. It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify Mault’s invention and communicate the recommended exercises and display an avatar having characteristics 

In an analogous art to health management systems Weast discloses a system for tracking a user fitness and health (paragraph 3). Weast discloses the system comprises a comprising device which can be a mobile device that receives information about a user’s health (paragraphs 14-16, 22-28). The system comprise a wrist band configured to wirelessly couple to the mobile device and configured to be worn by the user, the wrist band comprising a stimulation device that can vibrate, shock, or alert the user in response to receiving a signal from the mobile device (vibration in the wrist worn device 310(c); paragraphs 29, 41-42). The computing devices transmits a signal to the wrist band in response to information indicating that the user is about to engage in an unhealthy work habit or activity (behavioral nudging engine 203 transmits a signal to wearable device 310 indication a nudging stimulus that is to be implemented; paragraph 29, 41-42). The nudging system tracks user action and reinforces user behavior based on stored preferences and polices (abstract, paragraphs 11-12, 60). It would have been obvious to one of ordinary skilled in the art at the time the invention was made to modify Mault’s invention and transmit a signal to a wrist band comprising stimulation device that can vibrate, shock, or alert the user in response to information indicating that the user is about to engage in an unhealthy work habit or activity as taught by Weast in order to provide the predicable result of tracking user action and reinforcing user behavior based on stored preferences and polices.

Response to Arguments
Claims 1 and 22 have been amended. New claim 27 has been added.
Regarding claim 1 and 22, Applicant argues that Davis fails to teach that the avatar displays a degraded appearance to warn the user in response to the first collected information indicating an unhealthy work habit or the second collected information indicating an unhealthy condition. Applicant argues that the Davis discloses that “as data is gathered pertaining to a physical part of the body that requires attention, the avatar may be morphed to highlight this area in a visual manner.” Applicant avatar having a degraded appearance is in response to first collected information indicating an unhealthy work habit (e.g., working long hours affecting stress level, mood, etc.) or second collected information indicating an unhealthy condition (e.g., high pollen count, local weather, etc.), each of which pertains to a user’s overall well-being and not a specific physical part of the body that requires attention as disclosed in Davis.
However the claim does not specify that the unhealthy work habit is working long hours affecting stress level, mood and the second collected information indicating an unhealthy condition is high pollen count, local weather, etc. Stress level, mood may not related to unhealthy work habit. In addition, dependent claims 2 discloses that he second collected information includes at least of heart rate, perspiration, and acceleration, which is not the same as high pollen count, local weather. Dependent claims 3-7, 12 also indicates that the collected information is food intake, travel information, sleep information, drinking and smoking habits. Claim 1 and 22 do not specify what type of unhealthy work habit and unhealthy condition is collected.

Furthermore, in order to advance prosecution, an alternative rejection in view of Kim has been made to teach that it is known to degrade the appearance of an avatar based on various unhealthy conditions.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715